          Case 4:08-cv-04373-JSW Document 431 Filed 11/02/18 Page 1 of 3


      CINDY COHN (SBN 145997)                         RACHAEL E. MENY (SBN 178514)
 1    cindy@eff.org                                   rmeny@keker.com
      DAVID GREENE (SBN 160107)                       BENJAMIN W. BERKOWITZ (SBN 244441)
 2                                                    PHILIP J. TASSIN (SBN 287787)
      LEE TIEN (SBN 148216)
      KURT OPSAHL (SBN 191303)                        KEKER, VAN NEST & PETERS, LLP
 3                                                    633 Battery Street
      JAMES S. TYRE (SBN 083117)
      ANDREW CROCKER (SBN 291596)                     San Francisco, CA 94111
 4                                                    Telephone: (415) 391-5400
      JAMIE L. WILLIAMS (SBN 279046)
      AARON MACKEY (SBN 286647)                       Fax: (415) 397-7188
 5
      ELECTRONIC FRONTIER FOUNDATION
      815 Eddy Street                                 THOMAS E. MOORE III (SBN 115107)
 6
      San Francisco, CA 94109                         tmoore@rroyselaw.com
 7    Telephone: (415) 436-9333                       ROYSE LAW FIRM, PC
      Fax: (415) 436-9993                             149 Commonwealth Drive, Suite 1001
 8                                                    Menlo Park, CA 94025
      RICHARD R. WIEBE (SBN 121156)                   Telephone: (650) 813-9700
 9    wiebe@pacbell.net                               Fax: (650) 813-9777
      LAW OFFICE OF RICHARD R. WIEBE
10    44 Montgomery Street, Suite 650                 ARAM ANTARAMIAN (SBN 239070)
      San Francisco, CA 94104                         antaramian@sonic.net
11    Telephone: (415) 433-3200                       LAW OFFICE OF ARAM ANTARAMIAN
      Fax: (415) 433-6382                             1714 Blake Street
12                                                    Berkeley, CA 94703
                                                      Telephone: (510) 289-1626
13    Attorneys for Plaintiffs

14
15

16                                  UNITED STATES DISTRICT COURT

17                             FOR THE NORTHERN DISTRICT OF CALIFORNIA

18                                          OAKLAND DIVISION

19                                                    )    CASE NO. 08-CV-4373-JSW
      CAROLYN JEWEL, TASH HEPTING,                    )
20    YOUNG BOON HICKS, as executrix of the           )
      estate of GREGORY HICKS, ERIK KNUTZEN           )    Declaration of David E. McCraw
21    and JOICE WALTON, on behalf of themselves       )
      and all others similarly situated,              )
22                                                    )    Courtroom 5, Second Floor
                                    Plaintiffs,       )    The Honorable Jeffrey S. White
23                                                    )
              v.                                      )
24                                                    )
      NATIONAL SECURITY AGENCY, et al.,               )
25                                                    )
                                    Defendants.       )
26

27

28


     Case No. 08-CV-4373-JSW
                                       DECLARATION OF DAVID E. MCCRAW
        Case 4:08-cv-04373-JSW Document 431 Filed 11/02/18 Page 2 of 3



                         DECLARATION OF DAVID E. McCRAW

               (Jewel v. National Security Agency, 08-CV-4373-JSW (N.D. Cal.)


       I, David E. McCraw, do hereby declare:


               1.      I am a member in good standing of the Bar of the State of New York and

the bar of the United States District Court for the Southern District of New York. I am Vice

President and Deputy General Counsel of The New York Times Company. If called as a

witness, I could and would testify competently to the following.

               2.      I represented plaintiffs The New York Times Company and its reporter

Charlie Savage in a Freedom oflnformation Act ("FOIA") lawsuit against the National Security

Agency ("NSA") in the Southern District of New York titled The New York Times Company v.

National Security Agency, No. 15-cv-2383 (S.D.N.Y., filed Mar. 31, 2015) (the "NSA FOIA

Action").

               3.     In the NSA FOIA Action, the plaintiffs sought disclosure under FOIA of

certain NSA Inspector General Reports (the "Reports"). No. 15-cv-2383 (S.D.N.Y. Mar. 31,

2015), Complaint (ECF No. 1), ~ 9.

               4.      The plaintiffs and defendant NSA agreed on a schedule by which

defendant NSA would disclose the requested Reports, subject to redactions and withholdings

pursuant to exemptions contained in FOIA. The Court entered a Scheduling Order pursuant to

this agreement. No. 15-cv-2383 (S.D.N.Y. May 15, 2015), Scheduling Order (ECF No. 10).

               5.     On August 11, 2015, in accordance with the Scheduling Order, the NSA,

through its counsel at the Department of Justice ("DOJ"), produced to plaintiffs via email one

tranche of the Reports (the "August 2015 Tranche").
        Case 4:08-cv-04373-JSW Document 431 Filed 11/02/18 Page 3 of 3



                6.     I have examined Exhibit B to the September 28, 2018, Declaration of

Richard R. Wiebe (the "Wiebe Declaration"). ECF No. 417-4. Exhibit B to the Wiebe

Declaration is a true and correct copy of a redacted excerpt from the August 2015 Tranche titled

"Audit Report ofNSA Controls to Comply with the Foreign Intelligence Surveillance Court

Order Regarding Business Records-Control Weaknesses (ST-1.0-0004C)" (the "Audit

Report"), together with the cover letter from the U.S. Attorney's Office for the Southern District

of New York addressed to me. The letter accompanied the NSA's production of the August

2015 Tranche.

                7.     Subsequent to the production of the August 2015 Tranche, the NSA's

attorneys at DOJ notified plaintiffs that a document contained within the Audit Report had been

inadvertently produced and asked for its return. The document, a letter to Judge John Bates,

dated August 2, 2010 (the "Bates Document"), appears at pages 53 and 54 in Exhibit B to the

Wiebe Declaration.

                8.     Plaintiffs declined to return the Bates Document.

                9.     The Bates Document was the subject of an article by Mr. Savage in the

New York Times. NS.A. Used Phone Records Program to Seek Iran Operatives, New York

Times, Aug. 12, 2015, available at https://www.nytimes.com/2015/08/13/us/nsa-used-phone-

records-program-to-seek-iran-operatives.ht:ml.

                       I declare under penalty of perjury under the laws of the United States that

the foregoing is true and correct.


       Executed October 29, 2018.




                                                                                David E. McCraw
                                                                                               -
